Thomas Amodio, Bar No. 8511142
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
tom@reevesamodio.com

Of Counsel:

Patricia B. Palacios (pro hac vice pending)
Cynthia L. Taub (pro hac vice pending)
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, DC 20036-1795
Telephone: (202) 429-3000
Facsimile: (202) 429-3902
ppalacios@steptoe.com
ctaub@steptoe.com

Attorneys for Intervenor Pebble Limited Partnership


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


  BRISTOL BAY ECONOMIC                            )
  DEVELOPMENT CORPORATION, et al.,                )
                                                  )
         Plaintiffs,                              )
                                                  )
  v.                                              )
                                                  )
  CHRIS HLADICK; U.S.                             )
  ENVIRONMENTAL PROTECTION
                                                  )
  AGENCY, et al.,
                                                  )   Case No. 3:19-cv-00265-SLG
                                                  )
         Defendants,
                                                  )
                                                  )
 STATE OF ALASKA,                                 )
                                                  )
         Defendant-intervenor.                    )




         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 1 of 14
SALMON STATE, et al.,                    )
                                         )
Plaintiffs,                              )
                                         ) Case No. 3:19-cv-00267-SLG
v.                                       )
                                         )
                                         )
CHRIS HLADICK; U.S. ENVIRONMENTAL        )
PROTECTION                               )
AGENCY, et al.,                          )
                                         )
Defendants,
TROUT UNLIMITED,                         )
                                         )
Plaintiff,                               )
                                         ) Case No. 3:19-cv-00268-SLG
v.                                       )
                                         )
                                         )
CHRIS HLADICK; U.S. ENVIRONMENTAL        )
PROTECTION                               )
AGENCY, et al.,                          )
                                         )
Defendants.

              PEBBLE LIMITED PARTNERSHIP’S MOTION TO INTERVENE
                     AND MEMORANDUM OF LAW IN SUPPORT




        Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 2 of 14
                                         INTRODUCTION

       Pursuant to Fed. R. Civ. P. 24, the Pebble Limited Partnership (“PLP”) hereby moves to

intervene in this action as a defendant as a matter of right, or alternatively, for permissive

intervention. PLP has a clear, significant, and protectable interest at stake in this case.

       PLP holds valuable mineral rights to, and is proposing to develop, a portion of the Pebble

copper--gold--molybdenum porphyry deposit (“Pebble Deposit”) in southwest Alaska. In 2014,

the U.S. Environmental Protection Agency (“EPA”) proposed to severely restrict the use of

certain waters for disposal of dredged or fill material associated with mining the Pebble Deposit

(“the Proposed Determination”). If the Proposed Determination were finalized, EPA could

prohibit the disposal of dredged or fill material into designated areas—a result that would

directly impact PLP’s ability to pursue any development at the Pebble Deposit. In August 2019,

EPA withdrew its Proposed Determination (“Withdrawal Decision”). These lawsuits followed,

seeking to invalidate the Withdrawal Decision. PLP’s proposed project, and its legally

protectable property interests in the Pebble Deposit, would be directly impacted if EPA’s

Withdrawal Decision were invalidated or remanded. As the holder of mineral rights and the

applicant for permits to develop the Pebble Deposit, PLP has a significant interest in the outcome

of this litigation and is entitled to intervene for both merits and remedies purposes.



                                               FACTS

       The Clean Water Act (“CWA”) gives the U.S. Army Corps of Engineers (“the Corps”)

authority to issue permits for the discharge of dredged or fill material into navigable waters of

the United States. 33 U.S.C. § 1344(a). Section 404(c) of the CWA provides EPA authority to

deny or restrict those discharges under certain limited circumstances. Id. § 1344(c).



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)              Page 1 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 3 of 14
       In 2014, EPA issued a Proposed Determination under Section 404(c) of the CWA that, if

finalized, would have precluded the Corps from issuing a permit to allow development of the

Pebble Deposit. In August 2019, EPA withdrew its Proposed Determination. These lawsuits

followed.

       In 2019, Defendants filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b), which

this Court granted on April 17, 2020. The Court found that the Administrative Procedure Act

(“APA”) foreclosed review of Plaintiffs’ challenges to the Withdrawal Decision, and that

Plaintiffs therefore failed to state a claim upon which relief could be granted.

       On June 17, 2021, the Ninth Circuit reversed in part and remanded the case to this Court

for further proceedings. Trout Unlimited v. Michelle Pirzadeh, Case No. 20-35504 (9th Cir. June

17, 2021). The Ninth Circuit held that while the CWA contained no meaningful legal standard,

EPA’s regulations did. Specifically, to the extent that Plaintiffs’ complaints challenged EPA’s

action pursuant to the CWA, without reference to the agency’s implementing regulations, the

panel held that such action was not subject to judicial review. Accordingly, the panel affirmed

this Court’s dismissal of Plaintiffs’ complaints insofar as the complaints rested directly on the

CWA. The panel held, however, that 40 C.F.R. § 231.5(a) allowed EPA to withdraw a proposed

determination only when an “unacceptable adverse effect” on specified resources was not

“likely.” Accordingly, the Withdrawal Decision was subject to judicial review under the APA.

Thus, the panel remanded for further proceedings to determine whether EPA’s Withdrawal

Decision was arbitrary, capricious, an abuse of discretion, or contrary to law pursuant to 5 U.S.C.

§ 706(2)(A).




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 2 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 4 of 14
                                            ARGUMENT

        PLP hereby moves to intervene as of right under Federal Rule of Civil Procedure 24(a)

or, alternatively, for permissive intervention under Rule 24(b).1

        A.      PLP is Entitled to Intervene in this Action as a Matter of Right

        Pursuant to Fed. R. Civ. P. 24(a)(2), a court must, upon timely motion, permit

intervention as a matter of right by anyone who “claims an interest relating to the property or

transaction that is the subject of the action, and is so situated that disposing of the action may as

a practical matter impair or impede the movant’s ability to protect its interest, unless existing

parties adequately represent that interest . . . .” Courts construe the rule liberally and in favor of

potential intervenors. United States v. Oregon, 839 F.2d 635, 637 (9th Cir. 1988) (“We construe

the rule broadly in favor of applicants for intervention.”). The court’s evaluation is guided

primarily by “practical and equitable considerations,” and a court must accept as true the non-

conclusory allegations made in support of an intervention motion. Sw. Ctr. For Biological

Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (citation omitted).

        The Ninth Circuit has adopted a four-part test for intervention as of right: (1) the motion

must be timely; (2) the applicant must claim a “significantly protectable interest” relating to the

property or transaction that is the subject of the action; (3) the applicant must be so situated that

the disposition of the action may, as a practical matter, impair or impede its ability to protect that

interest; and (4) the applicant’s interest must not be adequately represented by the parties to the

action. See, e.g., Empire Blue Cross & Blue Shield v. Janet Greeson's A Place For Us, 62 F.3d




    1
       PLP is not required to satisfy the requirements for Article III standing to intervene on
behalf of the Defendants. See Vivid Entm’t, LLC v. Fielding, 774 F. 3d 566, 573 (9th Cir. 2014)
(intervenor that is not initiating action “need not meet Article III standing requirements”).
Nonetheless, PLP has Article III standing here because it is directly impacted by the EPA action
at issue, as well as Plaintiffs’ requested relief.
Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)             Page 3 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 5 of 14
1217, 1219 (9th Cir. 1995); Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir.

2011). PLP meets all four factors.

                1.         PLP’s Motion is Timely

        The timeliness of this motion is evaluated based on three factors: (1) the stage of the

proceedings at which intervention is sought; (2) the prejudice that would be suffered by other

parties if intervention were granted; and (3) the reason for and length of the delay in seeking

intervention. Empire Blue Cross & Blue Shield, 62 F.3d 1217 at 1219.

        Prejudice to existing parties is the most important timeliness consideration. United States

v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984). Here, there is no prejudice to the existing parties

because the merits have not yet been fully briefed or addressed. While Plaintiffs filed a motion

for summary judgment in 2020, and the Government filed a response, the Court granted the

Defendants’ Motion to Dismiss before the merits were fully briefed. Therefore, if PLP were

granted intervention, it would be able to submit briefing on the merits without delaying the

resolution of this case.

        In similar cases where intervention was sought before the resolution of merits issues,

courts have liberally granted intervention. For example, in Citizens for Balanced Use v. Montana

Wilderness Ass'n, 647 F.3d 893 (9th Cir. 2011), the Ninth Circuit found there would be no

prejudice where the motion to intervene was brought after an answer was filed but before any

issues were adjudicated on the merits. Id. at 897. Similarly, in Chilkat Indian Vill. of Klukwan v.

Bureau of Land Management, No. 3:17-CV-00253-TMB, 2018 WL 9854668, at *3 (D. Alaska

May 24, 2018), the court found no prejudice when a party sought to intervene prior to a decision

on the merits. Because PLP promptly filed this motion after the Ninth Circuit remanded the case,




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)          Page 4 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 6 of 14
and because the merits have not yet been fully briefed, there is no prejudice to the existing

parties and the motion is timely.

       PLP’s motion is also timely because there was a sound reason for the delay in filing. PLP

did not participate in the initial phase of this case because the Federal Defendants were pursuing

a motion to dismiss on justiciability grounds. PLP’s factual knowledge as the project proponent

was not relevant to the question of the reviewability of EPA’s action under the APA. In addition,

the only outcome at issue in the motion to dismiss stage was whether the case would be

dismissed or not. Now that the case is potentially proceeding to the merits however, the relief

sought by the Plaintiffs is at issue, including the potential invalidation of the Withdrawal

Decision. As discussed more fully below, such relief could significantly impact PLP’s interests.

PLP therefore seeks to intervene now to ensure its interests are protected, and to bring its factual

and procedural knowledge to bear on the merits of the case.

       In addition, there has been a change in Administration since in the original proceedings in

this Court, and it is yet to be seen whether the Federal Defendants will continue to advocate the

same positions in this case. This change in circumstances also supports the timeliness of this

motion.

       A change in the posture of the case can be grounds for timely intervention, even if these

changed circumstances come long after the original complaint is filed. For example, in Smith v.

Los Angeles Unified School District, the Ninth Circuit found that a third party seeking to

intervene shortly after a “change in circumstances” that affected the party’s interest in the case

was timely despite the fact that the intervention came twenty years after the suit was filed. 830

F.3d 843, 856 (9th Cir. 2016). The US Supreme Court reached a similar result in United Airlines,

Inc. v. McDonald, 432 U.S. 385, 394 (1977), finding that an intervention motion was timely

despite being brought long after the complaint was originally filed because “as soon as it became
Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 5 of 11
PLP’S MOT. TO INTERVENE

          Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 7 of 14
clear to the respondent that the[ir] interests [] would no longer be protected . . . she promptly

moved to intervene to protect those interests.” PLP’s motion is therefore timely because it was

filed shortly after the change in posture brought by the Ninth Circuit’s remand, and before the

merits of the case have been fully briefed or argued.

               2.     PLP Has a Legally Protectable Interest in the Challenged Decision

       “A putative intervenor will generally demonstrate a sufficient interest for intervention. . .

if ‘it will suffer a practical impairment of its interests as a result of the pending litigation.’”

Wilderness Soc’y, 630 F.3d at 1180 (citations omitted). The “interest” test is “primarily a

practical guide to disposing of lawsuits by involving as many concerned persons as is compatible

with efficiency and due process.” Id. at 1179. The inquiry includes whether “there is a

relationship between the legally protected interest and the claims at issue.” Id. at 1176 (citation

and internal quotation marks omitted)). An intervening party’s interest in the remedy sought can

also establish a protectable interest. United States v. City of Los Angeles, 288 F.3d 391, 399-400

(9th Cir. 2002).

       PLP has a clear protectable interest in this case because it holds valuable mineral rights to

a portion of the Pebble Deposit. Plaintiffs’ claims center around EPA’s 2014 Proposed

Determination, which proposed to severely restrict the use of certain waters for disposal of

dredged or fill material associated with mining the Pebble Deposit. Dkt. 1 (BBEDC Compl. ¶ 3).

If the Proposed Determination were finalized, EPA could prohibit the disposal of dredged or fill

material into designated areas—a result that would directly impact PLP’s ability to pursue any

development at the Pebble Deposit. PLP’s proposed project, and its legally protectable property

interests in the Pebble Deposit, would be directly impacted if EPA’s withdrawal decision were

invalidated or remanded. As the holder of mineral rights and the applicant for permits to develop



Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 6 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 8 of 14
the Pebble Deposit, PLP has a significant interest in the outcome of this litigation and is entitled

to intervene as of right.

        PLP also demonstrated their direct and substantial interest in this matter by participating

in the 404(c) administrative process that culminated in the withdrawal action. See, e.g., Public

Comments on proposed Determination to Restrict the Use of an Area as a Disposal Site; Pebble

Deposit Area, https://www.regulations.gov/docket/EPA-R10-OW-2014-0505 (last visited Aug.

22, 2021). When an entity seeking intervention has participated “in the administrative process

leading to the governmental action,” the entity has demonstrated a direct and substantial interest

in the litigation. Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245-46 (6th Cir. 1997).

                3.      PLP’s Interests May be Impaired by the Disposition of the Litigation

        To satisfy the third element of the test, a movant must demonstrate that the disposition of

the case “may as a practical matter” impair its ability to protect its interest. Wilderness Soc’y,

630 F.3d at 1177. If the movant “would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene.” Sw. Ctr.

for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting Fed. R. Civ. P. 24

Advisory Comm. Notes). “Generally, after determining that the applicant has a protectable

interest, courts have 'little difficulty concluding' that the disposition of the case may affect such

interest.” Jackson v. Abercrombie, 282 F.R.D. 507, 517 (D. Haw. 2012) (citing Cal. ex rel.

Lockyer v. United States, 450 F.3d 436, 442 (9th Cir. 2006)).

        The question of impairment is closely related to the question of existence of an interest.

As described above, Plaintiffs’ requested relief could have far-reaching impacts on PLP’s ability

to pursue development of its mineral rights. Plaintiffs’ requested relief includes invalidating the

EPA withdrawal decision, see, e.g., Dkt. 1, Trout Unlimited Compl, at pp. 51-52, which would

reopen the 404(c) process and adversely impact PLP’s ability to pursue development of the

Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 7 of 11
PLP’S MOT. TO INTERVENE

         Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 9 of 14
Pebble Deposit. Thus, PLP’s proposed project, and its legally protectable property interests in the

Pebble Deposit, would be directly impacted if EPA’s withdrawal decision were invalidated or

remanded. See Fund for Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (disposition

of lawsuit would impair intervenor’s ability to protect its interests regardless of whether

intervenor could reverse unfavorable ruling by bringing a separate lawsuit; noting that “[t]here is

no question that the task of reestablishing the status quo if [plaintiffs] succeed[] in this case will

be difficult and burdensome”).

               4.      PLP’s Interests Are Not Adequately Protected by the Defendants

       Rule 24(a)’s final requirement is that the proposed intervenor’s interest not be adequately

represented by existing parties. The burden to show inadequacy is minimal. Sw. Ctr. For

Biological Diversity, 268 F.3d at 823. The possibility that the interests of PLP and EPA may

diverge “need not be great” to satisfy the minimal burden of showing that representation “may”

be inadequate. Utahns For Better Transp. v. United States, 295 F.3d. 1111, 1117 (10th Cir.

2002). That standard is easily met here.

       In assessing the adequacy of representation, courts consider: (1) whether the present

parties’ interests are such that they will undoubtedly make all the intervenor’s arguments; (2)

whether the present parties are capable of and willing to make those arguments; and (3) whether

the would-be intervenor would offer any necessary elements to the proceedings that other parties

would neglect. Sw. Ctr. For Biological Diversity, 268 F.3d at 822. “[I]ntervention of right does

not require an absolute certainty that a party's interests will be impaired or that existing parties

will not adequately represent its interests,” only that there may be a divergence of interests.

Citizens for Balanced Use, 647 F.3d at 900. “Inadequate representation is most likely to be

found when the applicant asserts a personal interest that does not belong to the general public.”

3B Moore's Federal Practice, ¶ 24.07[4] at 24–78 (2d ed. 1995)
Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)            Page 8 of 11
PLP’S MOT. TO INTERVENE

        Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 10 of 14
       PLP has separate and distinct interests from EPA, including direct economic interests.

While EPA has an interest in defending the challenged decision in the normal course, PLP has a

financial stake in the outcome of the suit. Thus, while EPA may be focused on issues of

administrative convenience and flexibility, PLP is focused on the potentially deleterious

consequences that the Proposed Determination could have on PLP’s interests. PLP’s interests are

thus distinct from EPA’s more general mandate, and these differences are sufficient to justify

intervention. See, e.g., Fund for Animals, 322 F.3d 736 (“[W]e have often concluded that

governmental entities do not adequately represent the interests of aspiring intervenors.”);

Kleissler v. U.S. Forest Serv., 157 F.3d 964, 973-74 (3d Cir. 1998) (federal agency and private

businesses seeking to intervene had “interests inextricably intertwined with, but distinct from”

each other and thus agency could not adequately represent private interests); Sierra Club v. Espy,

18 F.3d 1202, 1208 (5th Cir. 1994) (industry intervention allowed because “[t]he government

must represent the broad public interest, not just the [concerns of the industry group]”). See also

Sw. Ctr. For Biological Diversity, 268 F.3d at 823 (“a federal agency” as regulator “cannot be

expected under the circumstances presented to protect these private interests”).

       In addition, EPA may have an interest in protecting the extent of its authority in the 404(c)

process that may conflict with PLP’s interests. In fact, PLP and EPA have been opposed in past

litigation regarding EPA’s authority under Section 404(c). See Pebble Ltd. P’ship v. EPA, No. 3:14-

CV-0097-HRH (D. Alaska Sept. 24, 2016).

       PLP’s participation in the case is therefore necessary to fully protect its interests and it

should be allowed to intervene as of right.

       B.      In the Alternative, PLP Should be Granted Permissive Intervention

       Alternatively, PLP requests permissive intervention under Fed. R. Civ. P. 24(b)(2). Under

Rule 24(b)(2), which governs permissive intervention, a district court may permit a movant to


Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 9 of 11
PLP’S MOT. TO INTERVENE

        Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 11 of 14
intervene where the motion is timely, the movant has a claim or defense which shares a common

question of law or fact with the main action, and the proposed intervention will not unduly delay

or prejudice the adjudication of the original parties’ rights in the litigation. Fed. R. Civ. P.

24(b)(1)(B) & (b)(3). This Court has broad discretion to allow permissive intervention. Spangler

v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).

       PLP’s motion is timely for the reasons presented above. The commonality requirement is

satisfied because PLP seeks to defend the withdrawal of EPA’s Proposed Determination—which

is the central issue raised in Plaintiffs’ consolidated complaints. Clearly, PLP’s interests share

common questions of law and fact with the questions being litigated in this case.

       PLP’s participation in this case will “significantly contribute to full development of the

underlying factual issues in the suit and to the just and equitable adjudication of the legal

questions presented” because of its central role as the applicant for the proposed mine that would

be developed. Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).

       In PLP’s case, as discussed above, the motion to intervene is unquestionably timely, and

it is anticipated that PLP and the Defendants will assert common defenses to the claims asserted.

Moreover, as described above, PLP’s intervention would not unduly delay or prejudice the

adjudication of the original parties’ rights since the case was just recently remanded by the Ninth

Circuit and the merits are not yet fully briefed.

       Therefore, if PLP is not allowed to intervene in this proceeding as a matter of right, it

should alternatively be granted permissive intervention under Rule 24(b).




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)           Page 10 of 11
PLP’S MOT. TO INTERVENE

        Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 12 of 14
                                        CONCLUSION

       For the reasons set forth above, this Court should grant PLP’s Motion to Intervene as of

right under Fed. R. Civ. P. 24(a), or alternatively, permit PLP to intervene under Fed. R. Civ. P.

24(b)(2).

       RESPECTFULLY SUBMITTED this 26th day of August, 2021.

                                             /s/ Thomas Amodio
                                             Thomas Amodio, Bar No. 8511142
                                             REEVES AMODIO LLC
                                             500 L Street, Suite 300
                                             Anchorage, AK 99501
                                             Telephone: (907) 222-7100
                                             Facsimile: (907) 222-7190
                                             tom@reevesamodio.com

                                             Of Counsel:

                                             Patricia B. Palacios (pro hac vice pending)
                                             Cynthia L. Taub (pro hac vice pending)
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, NW
                                             Washington, DC 20036-1795
                                             Telephone: (202) 429-3000
                                             Facsimile: (202) 429-3902
                                             ppalacios@steptoe.com
                                             ctaub@steptoe.com

                                             Attorneys for Intervenor Pebble Limited
                                             Partnership




Bristol Bay Economic Dev. Corp. v. Hladick, 3:19-cv-00265-SLG (consolidated)        Page 11 of 11
PLP’S MOT. TO INTERVENE

        Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 13 of 14
                                  CERTIFICATE OF SERVICE


          I certify that on this 26th day of August, 2021, I electronically filed a copy of PEBBLE

LIMITED PARTNERSHIP’S MOTION TO INTERVENE AND MEMORANDUM OF

LAW IN SUPPORT using the CM/ECF system, which will electronically serve all counsel of

record.


/s/ Thomas Amodio
Thomas Amodio




          Case 3:19-cv-00265-SLG Document 89 Filed 08/26/21 Page 14 of 14
